United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-4147
                                   ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
Victor Manuel Moreno Servin,          *
also known as Jose Alfredo Martinez, * [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                             Submitted: October 7, 2005
                                Filed: October 13, 2005
                                 ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Victor Manuel Moreno Servin pleaded guilty to distributing methamphetamine,
in violation of 21 U.S.C. § 841(a)(1), and the district court1 sentenced him to 51
months in prison and 3 years of supervised release. On appeal, his counsel has filed
a brief under Anders v. California, 386 U.S. 738 (1967). Counsel argues that the
district court erred in determining the drug quantity for which Servin was responsible
and sentencing him accordingly.

      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
       We conclude that the district court did not clearly err in finding the drug
quantity attributable to Servin. See United States v. Milton, 153 F.3d 891, 898 (8th
Cir. 1998) (standard of review), cert. denied, 525 U.S. 1165 (1999). The district court
heard live testimony from Servin and an individual to whom he had distributed drugs,
and the court’s decision to discredit Servin’s denials in favor of the other witness’s
testimony was not clear error. See Anderson v. City of Bessemer City, 470 U.S. 564,
575 (1985) (credibility determinations are virtually never clear error). A conservative
drug-quantity estimate drawn from that witness’s testimony falls well within the 50-
to-200-gram range used to establish Servin’s base offense level.

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we conclude that there are no nonfrivolous issues for appeal.
Accordingly, we affirm the judgment of the district court.
                      ______________________________




                                          -2-